ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1960-11-18_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE ARBITRAL AWARD MADE
BY THE KING OF SPAIN
ON 23 DECEMBER 1906
(HONDURAS v. NICARAGUA)
JUDGMENT OF 18 NOVEMBER 1960

1960

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE LA SENTENCE ARBITRALE
RENDUE PAR LE ROI D’ESPAGNE
LE 23 DECEMBRE 1906
(HONDURAS c. NICARAGUA)

ARRET DU 18 NOVEMBRE 1960
This Judgment should be cited as follows:

“Case concerning the Arbitral Award made by the King of Spain
on 23 December 1906, Judgment of I8 November 1960 :
I.C.J. Reports 1960, p. 192.”

Le présent arrét doit étre cité comme suit:

\

« Affaire de la sentence arbitrale rendue par le roi
d'Espagne le 23 décembre 1906, Arrêt du 18 novembre 1960:
C.I. J. Recueil 1960, p. 192. »

 

Sales number 9 3 8
N° de vente:

 

 

 
192

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1960 1960

Le 18 novembre
18 novembre 1960 Role genera

AFFAIRE
DE LA SENTENCE ARBITRALE
RENDUE PAR LE ROI D’ESPAGNE

LE 23 DECEMBRE 1906
(HONDURAS c. NICARAGUA)

Arbitrage. — Allégations relatives à la désignation irrégulière de
l'arbitre et à la nullité de la sentence. — Acceptation de la désignation
de l'arbitre et de la sentence. —Griefs de nullité invoqués. — Possibilité
d'exécution de la sentence.

ARRÊT

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGON, KOJEVNIKOV, MORENO QUINTANA,
CéRDovA, WELLINGTON Koo, SPIROPOULOS, sir Percy
SPENDER, M. ALFARO, /uges; MM. Aco et URRUTIA
Horcuix, Juges ad hoc; M' GARNIER-COIGNET, Greffier.

4
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 193

En l'affaire de la sentence arbitrale rendue par le roi d'Espagne
le 23 décembre 1906,

entre

la République du Honduras,
représentée par:
M. Ramén E. Cruz, ancien président de la Cour suprême de
justice du Honduras,

M. Esteban Mendoza, ancien ministre des Affaires étrangères
du Honduras,

M. José Angel Ulloa, ambassadeur du Honduras aux Pays-Bas,

comme agents,
assistés de
M. C. Roberto Reina, ambassadeur du Honduras en France,

comme conseiller,
et de

M. Paul Guggenheim, professeur de droit international à la
faculté de droit de l’Université de Genève et à l’Institut
universitaire de hautes études internationales de Genéve,

M. Paul De Visscher, professeur de droit international public a
l'Université de Louvain,

M. Herbert W. Briggs, professeur de droit international a l’Uni-
versité Cornell,

comme conseils,

et de

M. Christian Dominicé, avocat au barreau de Genéve,
comme expert,

et

la République du Nicaragua,
représentée par:
M. José Sansén-Teran, ambassadeur du Nicaragua aux Pays-Bas
et ministre en Belgique,

comme agent,
assisté de
M. Diego M. Chamorro, ambassadeur,

comme co-agent,

et de

M. Henri Rolin, professeur de droit international à l’Université
libre de Bruxelles,

5
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 194

M. Camilo Barcia Trelles, doyen de la faculté de droit de I’Univer-
sité de Saint-Jacques-de-Compostelle,

M. Philip C. Jessup, professeur de droit international à l’'Univer-
sité Columbia,

M. Gaetano Morelli, professeur de droit international à la faculté
de droit de l’Université de Rome,

M. Antonio Malintoppi, professeur de droit international à
l'Université de Camerino,

comme conseils,
et de

M. Jaime Somarriba Salazar, conseiller de l'ambassade du Nica-
ragua aux Pays-Bas,

M. Michel Waelbroeck, avocat au barreau de Bruxelles,
comme conseils adjoints et secrétaires,

La Cour,
ainsi composée,
rend l'arrêt suivant :

Le rer juillet 1958, le ministre du Honduras aux Pays-Bas a
remis au Greffe une requête de son Gouvernement portant la même
date et introduisant devant la Cour une instance relative à un
différend surgi entre la République du Honduras et la République
du Nicaragua au sujet de la sentence arbitrale rendue par le roi
d’Espagne le 23 décembre 1906.

La requête invoque l'accord intervenu à Washington le 21 juillet
1957 par lequel les Parties au différend sont convenues de la procé-
dure à suivre pour le soumettre à la Cour; en outre, elle énonce que
les Parties ont reconnu la juridiction obligatoire de la Cour sur la
base de l’article 36, paragraphe 2, de son Statut.

Conformément à l’article 40, paragraphe 2, du Statut, la requête
a été communiquée au ministre des Affaires étrangères du Nica-
ragua. Conformément au paragraphe 3 du même article, les autres
Membres des Nations Unies ainsi que les États non membres
admis à ester en justice devant la Cour en ont été informés.

Les délais pour le dépôt du mémoire, du contre-mémoire, de la
réplique et de la duplique ont été fixés par ordonnance du
3 septembre 1958, le délai pour le dépôt de la duplique ayant été
prorogé par ordonnance du 7 octobre 1959. L'affaire s’est trouvée
en état d'être plaidée lors du dépôt de cette dernière pièce, le
4 janvier 1960.

En application de l’article 31, paragraphe 3, du Statut, ont été
désignés pour siéger comme juges ad hoc en la présente affaire: par
le Gouvernement du Honduras, M. Roberto Ago, professeur de

6
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET 18 XI 60) 195

droit international à l’Université de Rome, et, par le Gouverne-
ment du Nicaragua, le professeur Francisco Urrutia Holguin, ambas-
sadeur de Colombie.

Des audiences publiques ont été tenues les 15, 16, I7, 19, 20, 21,
22, 23, 24, 27, 28, 29, 30 septembre et les 1er, 3, 4, 6, 7, 10 et II
octubre 1960, au cours desquelles la Cour a successivement entendu
en leurs plaidoiries et réponses MM. José Angel Ulloa, agent, Paul
De Visscher, Paul Guggenheim et Herbert W. Briggs, conseils, au
nom du Gouvernement du Honduras, et MM. José Sansdon-Teran,
agent, Philip C. Jessup, Gaetano Morelli, Camilo Barcia Trelles,
Antonio Malintoppi, conseils, Diego M. Chamorro, co-agent, et
Henri Rolin, conseil, au nom du Gouvernement du Nicaragua.

Au cours de la procédure écrite et orale, les conclusions ci-après
ont été déposées par les Parties:

Au nom du Gouvernement du Honduras,

dans la requéte:

« Plaise a la Cour:

Communiquer la présente requéte introductive d’instance au
Gouvernement de la République du Nicaragua, conformément 4
l’article 40, ch. 2 du Statut de la Cour et l’article 2 de l'accord
intervenu entre les ministres des Relations extérieures du Honduras
et du Nicaragua, du 21 juillet 1957.

Dire et juger, tant en présence qu’en l’absence du Gouvernement
du Nicaragua, après avoir examiné les thèses des Parties:

I. que la non-exécution par le Gouvernement du Nicaragua de la
sentence arbitrale prononcée le 23 décembre 1906 par S. M. le
roi d’Espagne constitue une violation d’un engagement inter-
national au sens de l’article 36, ch. 2 (c) du Statut de la Cour
internationale de Justice et du droit international général;

D

. que le Gouvernement de la République du Nicaragua est tenu
d'exécuter la sentence prononcée le 23 décembre 1906 par S. M.
le roi d'Espagne et en particulier de se conformer à toutes
mesures à cet effet qu’il appartiendra à la Cour de déterminer.

Le Gouvernement de la République du Honduras se réserve de
façon générale de compléter et de modifier ses conclusions. Il se
réserve tout particulièrement de demander à la Cour d'indiquer les

mesures d'ordre pratique de nature à assurer l’exécution par le
Nicaragua de l'arrêt à intervenir »;

dans le mémoire:

« Plaise à la Cour:

Communiquer le présent mémoire au Gouvernement de la Répu-
blique du Nicaragua, conformément à l’article 43 du Statut de la
Cour.

7
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT I8 XI 60) 196

Dire et juger, tant en présence qu’en l’absence du Gouvernement
du Nicaragua, après avoir examiné les thèses des Parties:

I. que la non-exécution par le Gouvernement du Nicaragua de la
sentence arbitfale prononcée le 23 décembre 1906 par S. M. le
roi d'Espagne constitue une violation d’un engagement inter-
national au sens de l’article 36, chiffre 2 (c), du Statut de la Cour
internationale de Justice et du droit international général;

2. que le Gouvernement de la République du Nicaragua est tenu
d'exécuter la sentence prononcée le 23 décembre 1906 par S. M.
le roi d'Espagne et en particulier de se conformer à toutes mesures
à cet effet qu’il appartiendra à la Cour de déterminer.

Le Gouvernement de la République du Honduras se réserve de
façon générale de compléter et de modifier ses conclusions. Il se
réserve tout particulièrement de demander à la Cour d’indiquer les
mesures d'ordre pratique de nature à assurer l'exécution par le
Nicaragua de la sentence arbitrale de S. M. le roi d'Espagne.

Le Honduras se réserve aussi le droit de demander à la Cour de
fixer le montant de l'indemnisation que le Nicaragua doit lui paver
conformément à l’article 36, chiffre 2 (d), du Statut de la Cour »;

dans la réplique:
« Plaise à la Cour:
Tant en présence qu’en l’absence du Gouvernement du Nicaragua:
1. Rejeter les conclusions du Nicaragua;

2. Dire et juger que la non-exécution par le Gouvernement du
Nicaragua de la sentence arbitrale prononcée le 23 décembre
1906 par 5S. M. le roi d’Espagne constitue une violation d’un
engagement international au sens de l’article 36, chiffre 2 (c), du
Statut de la Cour internationale de Justice et du droit inter-
national général; et que cette inexécution entraîne en consé-
quence l'obligation de réparer;

3. Dire et juger que le Gouvernement de la République du Nicaragua
est tenu d'exécuter la sentence prononcée le 23 décembre 1906
par S. M. le roi d'Espagne et en particulier de se conformer à
toutes mesures à cet effet qu'il appartiendra à la Cour de déter-
miner.

Le Gouvernement de la République du Honduras se réserve tout
particulièrement de demander à la Cour d’indiquer les mesures
d'ordre pratique de nature à assurer l'exécution par le Nicaragua
de la sentence arbitrale de S. M. le roi d'Espagne »;

lors des plaidoiries, comme conclusions finales:

« Plaise à la Cour:

I. Dire et juger que le Gouvernement de la République du
Nicaragua est tenu d'exécuter la sentence arbitrale prononcée
le 23 décembre 1906 par S. M. le roi d'Espagne.
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET 18 XI 60) 197

IL.

Ti.

Donner acte, d’autre part, au Gouvernement du Honduras de
la réserve qu’il formule quant à son droit de demander répara-
tion pour le préjudice qui lui a été causé du fait de l’inexécution
de ladite sentence arbitrale.

Rejeter les conclusions du Nicaragua.

Le Gouvernement du Honduras pourra donner à ces conclusions
un caractère définitif, les modifier ou les compléter, une fois entendu
Vexposé de la Partie adverse. »

Au nom du Gouvernement du Nicaragua,

dans le contre-mémoire:

« Plaise a la Cour,
rejetant les conclusions du Honduras:

I.

IT.

IIL.

Dire et juger que sans préjudice de ce qui est dit au paragra-
phe IT, le Nicaragua n’a violé aucun engagement en n’exécu-
tant pas la décision du roi Alphonse XIII du 23 décembre 1906,
son gouvernement ayant indiqué dés le début les obscurités
et contradictions qui rendaient cette exécution impossible et
s’étant déclaré disposé à soumettre à une procédure d’arbitrage
ou de médiation le désaccord surgi entre lui et le Gouvernement
du Honduras concernant la validité de ladite soi-disant décision
arbitrale.
Dire et juger que la décision du roi Alphonse XIII n’a pas le
caractère d’une sentence arbitrale rendue conformément au
traité Gamez-Bonilla du 7 octobre 1894 et ayant de ce fait
force obligatoire:
parce que le traité susvisé était arrivé à expiration lorsque
le roi accepta la fonction d’arbitre unique, et a fortiori
lorsqu'il rendit sa décision qualifiée « arbitrale ».
parce que la décision du roi Alphonse XIII qualifiée « arbi-
trale » a été rendue par lui en qualité d’arbitre unique en
violation flagrante des dispositions du traité Gamez-Bonilla.
parce que la décision incriminée est entachée d'erreurs essen-
tielles.
parce que cette décision est entachée d’excès de pouvoir.
parce qu’elle n’est pas suffisamment motivée.

Dire et juger que la décision dite « arbitrale » n’est en tous cas
pas susceptible d’exécution, vu les obscurités et contradictions
qui l’affectent.

. Dire et juger en conséquence que le Nicaragua et le Honduras

se trouvent relativement a leur frontiére dans la méme situation
juridique qu’avant le 23 décembre 1906.

. Dire et juger en conséquence que le différend n’étant pas réglé

dans tous ses aspects par l’arrêt de la Cour, les Parties sont
tenues, conformément à l’accord reproduit dans la résolution
du Conseil de l'Organisation des États américains du 5 juillet
1957 de conclure un accord additionnel dans les trois mois à
partir du prononcé de l'arrêt en vue de soumettre sans délai à

9
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET 18 XI 60) 198

la procédure arbitrale du pacte de Bogota le différend relatif
à leur frontière »;

dans la duplique:
« Plaise à la Cour

rejetant les conclusions du Honduras;

adjuger au Nicaragua le bénéfice de celles qu'il a soumises à la
Cour dans son contre-mémoire »;

lors des plaidoiries, comme conclusions finales:

« Attendu que dans ses conclusions d'audience déposées le 15 sep-
tembre 1960, le Gouvernement du Honduras demande à la Cour de
dire et juger que le Gouvernement de la République du Nicaragua
est tenu d'exécuter la sentence arbitrale prononcée le 23 décembre
1906 par S. M. le roi d'Espagne;

Attendu que force obligatoire ne peut manifestement être attri-
buée à la décision royale invoquée que si elle constitue effectivement
une sentence valable;

Qu’ainsi, contrairement à ce qui a été plaidé par les conseils du
Honduras, la Cour, pour se prononcer sur les conclusions de cette
Partie, doit nécessairement vérifier d’abord si le document produit
renferme un acte présentant effectivement les éléments constitutifs
d’une sentence arbitrale et dans l’affirmative si ladite sentence est
valable;

Attendu qu'il est de doctrine et de jurisprudence que celui qui
invoque une sentence arbitrale en matière internationale comme en
matière privée a le devoir d'établir que la personne ou le collège dont
émane la décision qualifiée sentence était revêtu de la qualité d’arbitre
et que ladite personne ou ledit collège s’est réellement tenu dans les
limites de ses pouvoirs;

Que le Honduras n'apporte pas cette preuve, tandis que le
contraire résulte des éléments de la cause;

Attendu surabondamment que les actes et déclarations d'organes
du Nicaragua, invoqués par le Honduras comme des reconnais-
sances ou des acquiescements rendant irrecevable l'articulation des
causes de nullité énumérées dans les conclusions du Nicaragua du
5 mai 1959 n'ont pas la portée ni l'effet qui leur sont attribués par
le Honduras;

Qu’au surplus, les lacunes, contradictions et obscurités de la
sentence dénoncées dés le premier jour par le Nicaragua, suffiraient
a faire obstacle à l’exécution réclamée ;

Par ces motifs,

Plaise à la Cour,

rejetant les conclusions du Honduras,

I. Dire et juger que la décision du roi Alphonse XIII du 23 dé-

cembre 1906 invoquée par le Honduras n'a pas le caractère
d’une sentence arbitrale obligatoire,

10
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 199

IT. Dire et juger que la décision dite « arbitrale » n’est en tous cas
pas susceptible d'exécution, vu les lacunes, contradictions et
obscurités qui l’affectent.

III. Dire et juger en conséquence que le Nicaragua et le Honduras
se trouvent relativement à leur frontière dans la même situation
juridique qu’avant le 23 décembre 1906.

IV. Dire et juger en conséquence que le différend n'étant pas réglé
dans tous ses aspects par l'arrêt de la Cour, les Parties sont
tenues, conformément à l’accord reproduit dans la résolution
du Conseil de l'Organisation des Etats américains du 5 juillet
1957 de conclure un accord additionnel dans les trois mois à
partir du prononcé de l'arrêt en vue de soumettre sans délai
à la procédure arbitrale du pacte de Bogotä le différend relatif
à leur frontière. »

Le 7 octobre 1804, le Honduras et le Nicaragua ont conclu un
traité — ci-après dénommé le traité Gamez-Bonilla — dont les
articles I à XI disposent comme suit:

[Traduction de l'espagnol revisée par le Greffe]

« Article I

Les Gouvernements du Honduras et du Nicaragua nommeront des
commissaires qui, dûment autorisés, organiseront une Commission
mixte des limites chargée de résoudre de façon amicale tous les
doutes et tous les différends pendants et de tracer sur le terrain la
ligne frontière indiquant la limite entre les deux Républiques.

Article [I

La Commission mixte, composée d’un nombre égal de membres
pour chacune des Parties, se réunira dans l’une des localités fronta-
lières qui offrira le plus de commodité pour l'étude et y commencera
ses travaux, se conformant aux règles suivantes:

1. Seront limites entre le Honduras et le Nicaragua les lignes sur
lesquelles les deux Républiques seront d'accord ou qu'aucune
d’entre elles ne contestera.

2. Seront également limites entre ie Honduras et le Nicaragua les
lignes indiquées dans des documents publics non contredits par
des documents également publics ayant plus d'autorité.

3. Il sera entendu que chaque République est maitresse des terri-
toires qui, à la date de l'Indépendance, constituaient respective-
ment les provinces du Honduras et du Nicaragua.

4. La Commission mixte, pour fixer les limites, tiendra compte du
domaine du territoire pleinement prouvé et ne reconnaîtra pas

IT
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET 18 XI 60) 200

de valeur juridique à la possession de fait alléguée par l’une ou
l’autre des Parties.

. À défaut de preuve du domaine, on consultera les cartes des deux
Républiques et les documents géographiques ou de toute autre
nature, publics ou privés, qui pourraient apporter quelque
lumière, et les limites entre les deux Républiques seront celles
que fixera équitablement, d’après cette étude, la Commission
mixte.

6. La même Commission mixte, si elle le juge utile, pourra faire des

compensations et même fixer des indemnités pour établir, dans
la mesure du possible, des limites naturelles bien déterminées.

7. En étudiant les plans, cartes et autres documents analogues qui
lui seront présentés par les deux gouvernements, la Commission
mixte donnera la préférence à ceux qu’elle estimera les plus
rationnels et les plus justes.

8. Au cas où la Commission mixte ne pourrait se mettre d’accord à
l’amiable sur un point quelconque, elle le consignera séparément
sur deux livres spéciaux, en signant un double acte détaillé
mentionnant les allégations des deux Parties, et elle poursuivra
son étude sur les autres points de la ligne de démarcation, en
écartant le point indiqué, jusqu'à ce que cette ligne soit fixée
jusqu’à son point final.

g. Les livres auxquels se réfère la clause précédente seront
envoyés par la Commission mixte à chacun des deux gouverne-
ments intéressés, pour être gardés dans les archives nationales.

Ut

Article III

Le point ou les points de démarcation que la Commission mixte
établie par le présent traité n'aurait pas réglés seront soumis, au
plus tard un mois après la fin des séances de la Commission, à la
décision sans appel d’un Tribunal arbitral qui sera composé d’un
représentant du Honduras et d’un autre du Nicaragua, ainsi que
d'un membre du corps diplomatique étranger accrédité au Guate-
mala; ce dernier élu par les premiers ou tiré au sort parmi deux
groupes de trois candidats, chaque Partie proposant un groupe.

Article IV

Le Tribunal arbitral sera organisé dans la ville de Guatemala,
dans les vingt jours qui suivront la dissolution de la Commission
mixte, et, dans les dix jours immédiatement consécutifs, le Tribunal
commencera ses travaux, les consignant sur un livre d’actes qui sera
tenu en double exemplaire, le vote de la majorité faisant loi.

Article V

Au cas où le représentant diplomatique étranger déclinerait cette
charge, l’on répétera l'élection pour en désigner un autre, dans les
dix jours suivants, et ainsi de suite. Les membres du corps diplo-
matique étranger épuisés, l'élection pourra porter, par accord des

12
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET I8 XI 60) 201

commissions du Honduras et du Nicaragua, sur toute personnalité
publique étrangère ou d'Amérique centrale; si cet accord n’est pas
possible, le point ou les points controversés seront soumis à la
décision du Gouvernement d’Espagne et, à défaut de celui-ci, à celle
de tout autre gouvernement d'Amérique du Sud sur lequel se
seront mis d'accord les ministères des Affaires étrangères des deux
pays. :

Article VI

La procédure et les délais auxquels devra être soumis l’arbitrage
seront les suivants:

1. Dans les vingt jours qui suivront la date à laquelle l'acceptation
du troisième arbitre sera notifiée aux Parties, celles-ci lui présen-
teront, par l'intermédiaire de leurs avocats, leurs mémoires,
plans, cartes et documents.

2. S'il y a des mémoires, il en sera donné connaissance aux avocats
adverses dans les huit jours qui suivront leur présentation, en
leur accordant un délai de dix jours pour les réfuter et présenter
les autres documents qu’ils estimeraient pertinents.

3. La sentence arbitrale sera rendue dans les vingt jours qui suivront
la date d'expiration du délai pour répondre aux mémoires,
qu'ils aient été présentés ou non.

Article VII

La décision arbitrale, votée à la majorité, quelle qu’elle soit, sera
considérée comme un traité parfait, obligatoire et perpétuel entre
les Hautes Parties contractantes et ne sera susceptible d’aucun
recours.

Article VIII

Le présent traité sera soumis, au Honduras et au Nicaragua, aux
ratifications constitutionnelles et l’échange de celles-ci se fera a
Tegucigalpa ou à Managua, dans les soixante jours qui suivront la
date a laquelle les deux gouvernements auront rempli les stipula-
tions du présent article.

Article IX

Les dispositions de l'article qui précède ne font pas obstacle à
l'organisation immédiate de la Commission mixte, qui devra com-
mencer ses études au plus tard deux mois après la dernière ratifica-
tion, conformément aux dispositions du présent traité, sans préjudice
de le faire avant les ratifications, si celles-ci tardaient, pour profiter de
la ‘saison sèche ou été.

Article X

Immédiatement après l'échange des ratifications de ce traité, que
les travaux de la Commission mixte aient été commencés ou non, les
Gouvernements du Honduras et du Nicaragua désigneront les
représentants qui, conformément à l’article IV, doivent former le

13
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 202

Tribunal arbitral pour que, s’organisant en assemblée préparatoire,
ils nomment le troisième arbitre et communiquent cette nomination
aux ministres des Affaires étrangères respectifs, afin d'obtenir l’accep-
tation de la personne nommée. Si celle-ci déclinait la charge, il
serait procédé immédiatement à la nomination d’un nouveau
troisième arbitre de la façon stipulée, et ainsi de suite jusqu’à ce
que le Tribunal arbitral soit organisé.

Article XI

Les délais fixés dans le présent traité pour la nomination des
arbitres, le début des études, les ratifications et l’échange des
ratifications, ainsi que tous autres délais qui y sont fixés, n’ont pas
un caractère fatal et n’entraineront nullité d’aucune espèce.

Leur objet est de presser le travail mais, si pour une cause quel-
conque ils ne pouvaient pas étre respectés, la volonté des Hautes
Parties contractantes est que la négociation soit poursuivie jusqu’a
ce qu'elle soit terminée de la manière ici stipulée, qui est celle
qu’elles croient la plus appropriée. A cette fin, elles conviennent
que ce traité aura une durée de dix années, ce pour le cas où son
exécution serait interrompue, délai pendant lequel il ne pourra
étre revisé ni modifié de quelque maniére que ce soit, ni la question
des limites réglée par aucun autre moyen. »

La Commission mixte des limites prévue à l’article I du traité
s'est réunie à partir du 24 février 1900 et a réussi à fixer la fron-
tière depuis la côte du Pacifique jusqu’au portillo de Teotecacinte;
elle n’est cependant pas parvenue à se mettre d’accord sur la fron-
tière à partir de ce point jusqu’à la côte de l’Atlantique et elle a
constaté son désaccord à sa séance du 4 juillet 1901. Pour ce qui est
de cette dernière partie de la frontière, le roi d'Espagne a rendu le
23 décembre 1906 une sentence arbitrale — ci-après dénommée la
sentence — dont le dispositif est le suivant:

[Traduction de espagnol revisée par le Greffe]

« Je déclare que la ligne frontiére entre les Républiques du Hondu-
ras et du Nicaragua de l'Atlantique au fortillo de Teotecacinte,
où la laissa la Commission mixte de délimitation en 1901 faute
d’avoir pu se mettre d'accord sur sa prolongation lors de ses réunions
postérieures, est fixée de la façon suivante:

Le point extrême limitrophe commun sur la côte atlantique
sera l'embouchure du fleuve Coco, Segovia ou Wanks dans la mer,
près du cap Gracias a Dios, en considérant comme embouchure
du fleuve celle de son bras principal entre Hara et l’île de San Pio
où se trouve ledit cap, les îlots ou cayos qui existent dans ledit
bras principal avant d’atteindre la barre restant au Honduras
et le Nicaragua conservant la rive sud de ladite embouchure prin-
cipale, l’île de San Pio y comprise, ainsi que la baïe et le village de
Cabo de Gracias a Dios et le bras ou esfero appelé Gracias qui
aboutit à la baie de Gracias a Dios entre le continent et l’île de
San Pio susnommée.

14
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET 18 XI 60) 203

A partir de l'embouchure du Segovia ou Coco, la ligne frontière
suivra la vaguada ou thalweg de ce fleuve vers l’amont, sans inter-
ruption, jusqu'à son confluent avec le Poteca ou Bodega et, de ce
point, ladite ligne frontière quittera le fleuve Segovia en continuant
par le thalweg du susdit affluent Poteca ou Bodega, vers l’amont,
jusqu’à sa jonction avec la rivière Guineo ou Namasli.

À partir de cette jonction, la ligne frontière suivra la direction
qui correspond à la démarcation du sitzo de Teotecacinte, d’après
le bornage effectué en 1720, pour finir au portillo de Teotecacinte,
de sorte que ledit se#zo demeure en entier sous la juridiction du
Nicaragua. »

Après plusieurs échanges de communications entre les deux
gouvernements, communications dont certaines seront mentionnées
ultérieurement, le ministre des Affaires étrangères du Honduras a,
dans une note du 25 avril 1911, porté à la connaissance du ministre
des Affaires étrangères du Nicaragua certaines mesures prises par le
Honduras en exécution de la sentence et fait une proposition relative
à la démarcation d’une certaine section de la frontière conformé-
ment à la dernière partie du dispositif. En réponse à cette note, le
ministre des Affaires étrangères du Nicaragua a, dans une note
datée du 19 mars 1912, contesté la validité et le caractère obligatoire
de la sentence. De là est né un différend entre les Parties.

Les deux gouvernements ont alors fait plusieurs tentatives de
règlement par voie de négociations directes ou à l’aide des bons
offices ou de la médiation d'autres Etats, mais toutes ces tentatives
ont été infructueuses. En 1918- 1920, les bons offices des États-Unis
d'Amérique n’ont abouti à aucun résultat. Le protocole Irias-Ulloa
du 27 janvier 1931, négocié directement entre les deux gouverne-
ments, n'a pas été ratifié. La médiation commune du C osta Rica,
des Etats-Unis d’Amérique et du Venezuela en 1937 n’a pas non
plus produit de résultat positif. Certains incidents ayant surgi
entre les deux Parties en 1957, l Organisation des Etats américains,

agissant comme organe de consultation, a été amenée a se saisir du
différend, ce qui a abouti le 21 juillet 1957, 4 Washington, a la
conclusion d’un accord entre le Honduras et le Nicaragua par lequel
ces deux pays se sont engagés à soumettre:

«a la Cour internationale de Justice, en se conformant aux dispo-
sitions du Statut et du Réglement de la Cour, le différend existant
entre le Honduras et le Nicaragua au sujet de la décision arbitrale
prononcée le 23 decembre 1906 par S.M. le roi d'Espagne étant
entendu que chaque Gouvernement présentera, dans le cadre de
sa souveraineté et conformément aux dispositions de cet instrument,
l'aspect du différend qu’il jugera approprié. » .

Les ministres des Affaires étrangères du Honduras et du Nicara-
gua ont annexé à l'accord les déclarations suivantes, dénommées
annexe À et annexe B:
SENTENCE ARBITRALE DU 23 XII 1906 {ARRÊT 18 XI 60) 204
« Annexe « À »

DÉCLARATION DU MINISTRE DES AFFAIRES ÉTRANGÈRES DU HONDURAS
SUR LA POSITION DE SON GOUVERNEMENT POUR CE QUI EST DU
RECOURS EXERCÉ DEVANT LA COUR INTERNATIONALE DE JUSTICE

Le Honduras soumet à la Cour internationale de Justice sa
requête contre le Nicaragua afin d'obtenir que la décision arbitrale
prononcée le 23 décembre 1906 par S. M. le roi d'Espagne et que
le Gouvernement du Honduras considère comme valable et intan-
gible soit exécutée. Le Honduras a soutenu et continue de soutenir
que la non-exécution, par le Nicaragua, de ladite décision constitue,
au regard de l’article 36 du Statut de la Cour internationale de
Justice et des règles de droit international, une violation d'un
engagement international.

La déclaration ci-dessus relative à la position du Honduras
dans cette affaire a uniquement un caractère général. Elle n’a en
aucune façon pour objet de définir ni de délimiter le problème qui
sera soumis à la Cour et ne restreint d’aucune façon l'exercice du
droit que le Honduras défendra devant la Cour.

Annexe «B »

DÉCLARATION DU MINISTRE DES AFFAIRES ÉTRANGÈRES DU NICA-
RAGUA SUR LA POSITION DE SON GOUVERNEMENT AU MOMENT DE
SE PRÉSENTER DEVANT LA COUR INTERNATIONALE DE JUSTICE

Le Nicaragua, lorsqu'il se présentera devant la Cour internatio-
nale de Justice, s’opposera à la requête du Honduras en invoquant
les motifs, les actions et les faits, et en opposant les exceptions
qu'il jugera bon pour contester la validité de la décision arbitrale
du 23 décembre 1906 et sa force obligatoire. Il fera valoir tous
les droits qu’il jugera appropriés pour la défense de ses intérêts.
Le Nicaragua a soutenu et continue de soutenir qu’en ce qui con-
cerne ses frontières avec le Honduras, la situation juridique est
la même qu'avant le prononcé de la décision arbitrale.

La déclaration ci-dessus relative à la position du Nicaragua dans
cette affaire a uniquement un caractère général. Elle n’a en aucune
façon pour objet de définir ni de délimiter le problème qui sera
soumis à la Cour et ne restreint d'aucune façon l'exercice du droit
que le Nicaragua défendra devant la Cour. »

*
* #

Dans la requête introductive de la présente instance, le Honduras

demande entre autres à la Cour de dire que le Nicaragua est tenu
d'exécuter la sentence. Cette demande a été maintenue dans les
conclusions finales déposées à l’audience par le Honduras.

Dans ses conclusions finales prises à l’audience, le Nicaragua de-

mande à la Cour de rejeter les conclusions du Honduras et de dire

et juger entre autres que la décision du roi Alphonse XIII du
16
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 203

23 décembre 1906 invoquée par le Honduras n’a pas le caractère
d’une sentence arbitrale obligatoire et que la décision dite arbitrale
n’est en tout cas pas susceptible d’exécution vu les lacunes, contra-
dictions et obscurités qui l’affectent.

Le Honduras prétend qu’il existe une présomption du caractére
obligatoire de la sentence, attendu qu’elle présente extérieurement
toutes les apparences de la régularité et qu'elle a été prononcée
après que les Parties aient eu toute liberté d’exposer leurs thèses
respectives devant l'arbitre. I] soutient que le Nicaragua a la charge
de renverser cette présomption en apportant la preuve de la nullité
de la sentence. .

Le Nicaragua fait valoir que le Honduras, invoquant la sentence,
a le devoir d’établir que la personne dont émane la décision qualifiée
sentence était revétue de la qualité d’arbitre et il allégue que le roi
d’Espagne n’était pas revétu de cette qualité, attendu:

x
a) qu'il n’a pas été désigné comme arbitre conformément aux
dispositions du traité Gamez-Bonilla;
b) que le traité était arrivé à expiration lorsque le roi a accepté la
fonction d’arbitre.

A l'appui de la première allégation, le Nicaragua soutient que
les formalités prescrites aux articles III et V du traité Gâmez-Bonilla
n'ont pas été observées pour la désignation du roi d'Espagne comme
arbitre. Il prétend qu'avant de pouvoir procéder à cette désignation
les deux arbitres nationaux auraient dû épuiser la liste des membres
du corps diplomatique étranger accrédités à Guatemala, puis tenter
de se mettre d'accord sur toute autre personnalité publique étran-
gère ou d'Amérique centrale, en vue de constituer un Tribunal arbi-
tral composé de trois membres.

Il ressort du dossier que, le 2 décembre 1899, les deux arbitres
nationaux ont désigné comme troisième membre du Tribunal
arbitral Federico Gamboa, chargé d’affaires du Mexique en Améri-
que centrale, lequel à été rappelé de Guatemala en avril 1902. Le
21 août 1902, les deux arbitres nationaux ont désigné Cayetano
Romero, ministre du Mexique en Amérique centrale, comme troisiè-
me membre du Tribunal. Celui-ci a quitté Guatemala pour raisons de
santé sans avoir accepté ni refusé sa désignation. Par la suite, il n’y
a pas trace de mesures prises par les arbitres nationaux en vue d’or-
ganiser l’arbitrage jusqu’au 2 octobre 1904. A cette date, les deux
arbitres nationaux, José Dolores Gamez et Alberto Membrefio, se
sont réunis en la ville de Guatemala avec le ministre d’Espagne en
Amérique centrale, Pedro de Carrere y Lembeye, et, comme il est
indiqué au procés-verbal de cette réunion, « aprés s’étre communi-
qués leurs lettres de créance respectives et avec le consentement
exprès de leurs gouvernements, [ils] désignèrent M. le ministre

17
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET 18 XI 60) 206

d’Espagne pour être leur président, afin de se constituer en séance
préparatoire du Tribunal arbitral qui doit connaître et régler la
question de limites pendante ». Au cours de la séance, « d’un com-
mun accord, après les formalités prescrites aux articles III et IV
du traité Gamez-Bonilla » {de comün acuerdo y previos los tramites
que prescriben los articulos 3° y 4° del Tratado Gämez-Bonilla), ils
ont désigné comme arbitre le roi d’Espagne.

Il a été prétendu que l’article IV était cité par erreur au lieu
ét place de l’article V. Quoi qu’il en soit, ce que l’on a voulu dire
c'est que la procédure fixée par le traité pour être suivie antérieure-
ment à la désignation du roi d'Espagne comme arbitre avait bien
été observée. Dans ces conditions, l’allégation qu’il n’en avait rien
été devrait être établie par des preuves positives. Aucune preuve de
ce genre n’a été présentée à la Cour.

De l'avis de la Cour, les arbitres avaient le pouvoir d’interpréter
et d'appliquer les articles en question en vue de s'acquitter de leur
tâche d'organisation du Tribunal arbitral. Qu'ils aient effective-
ment épuisé la liste des membres du corps diplomatique étranger
accrédités à Guatemala et n’aient pu s'entendre sur l'élection d’une
autre personnalité publique étrangère ou d'Amérique centrale, ou
qu'ils aient considéré ces mesures comme facultatives et peu à
même de produire des résultats positifs, il n'en demeure pas moins
qu'après être convenus que les articles pertinents du traité avaient
été respectés ils se sont mis d'accord pour procéder à la désignation
du roi d'Espagne comme arbitre. En conséquence, la Cour conclut
que les formalités prescrites par les articles pertinents du traité
Gémez-Bonilla, tel qu’il était interprété par les deux arbitres
nationaux, avaient déjà été observées lorsqu’à la séance du 2 octo-
bre 1904 il a été décidé d’un commun accord de désigner le roi
d'Espagne comme arbitre et de l’inviter au nom des deux gouver-
nements à remplir cette mission.

Le 4 octobre 1904, le ministre d'Espagne a envoyé des télégram-
mes aux présidents du Honduras et du Nicaragua pour leur faire
connaître qu'il avait été convenu de désigner le roi d'Espagne com-
me arbitre en l'affaire.

Le 6 octobre 1904, le président du Honduras a exprimé sa satis-
faction de la désignation du roi d’Espagne pour trancher la question
des limites entre le Honduras et le Nicaragua et a formulé le désir
que le roi accepte cette mission.

Le 7 octobre 1904, le président du Nicaragua a répondu qu'il
«serait satisfaisant et un honneur pour le Nicaragua que S. M. le
roi d’Espagne acceptât sa désignation comme arbitre pour régler la
question de limites entre le Honduras et le Nicaragua ».

Le 17 octobre 1904, l'acceptation du roi d'Espagne a été commu-
niquée au ministre d'Espagne en Amérique centrale qui a immé-
diatement télégraphié aux présidents du Honduras et du Nicaragua
pour leur faire connaître que le roi acceptait « d’être arbitre dans la

18
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT IS XI 60) 207

question de limites entre le Nicaragua et le Honduras ».

Dans une note adressée le 21 décembre 1904 au ministre d'État
espagnol, le ministre des Affaires étrangères du Nicaragua, au nom
de son Gouvernement, a renouvelé au roi d'Espagne « le témoignage
de.[sa] plus profonde reconnaissance pour la générosité » dont il
avait fait preuve en acceptant sa «nomination d’arbitre pour
trancher la question de limites entre le Nicaragua et le Honduras ».

Dans un rapport à l’Assemblée nationale législative du 30 novem-
bre 1905, le ministre des Affaires étrangères du Nicaragua a déclaré:

« S’étant réunis en la ville de Guatemala, le mois d'octobre 1904,
sous la présidence de S. E. le ministre d'Espagne pour l'Amérique
centrale, le moment arriva de procéder à l’élection du tiers arbitre,
qui doit régler définitivement l'affaire. S. M. Alphonse XIII, roi
d’Espagne, a été élu comme tiers arbitre, avec les voix favorables
des deux arbitres, et aucun choix n’aurait pu être plus approprié.
Maintenant l'affaire se trouve sous la haute connaissance de S. M.
catholique, qui a déjà nommé une commission d’étude composée
par d’éminents personnages.

J'ai déjà exprimé dans le chapitre se référant au Honduras,
que $. M. le roi Alphonse XIII est l'arbitre qui doit régler notre
question des limites; à présent, je suis heureux d’ajouter que
Yauguste souverain de la mère patrie a eu la générosité de faire
savoir au Gouvernement du Nicaragua, par le canal de son ministre
d'État, qu’il éprouve le plus grand plaisir du fait d’avoir été nommé
pour résoudre la question pendante entre ces deux Républiques
américaines, qui lui inspirent une vive sympathie. Ceci nous rend
très reconnaissants à l'égard du monarque espagnol et de son
gouvernement éclairé. »

Ni la validité de la désignation du roi comme arbitre ni sa com-
pétence à ce titre n’ont été mises en doute à aucun moment de la
procédure arbitrale qui s’est déroulée devant lui. Les Parties ont
suivi devant le roi la procédure qui avait été convenue pour la
présentation de leurs thèses respectives. Bien plus, ce n’est que dans
la note du ministre des Affaires étrangères du Nicaragua en date
du 19 mars 1912 que la validité de la désignation du roi d'Espagne
comme arbitre a été contestée pour la première fois.

Dans ces conditions, la Cour ne peut conclure à l’invalidité de la
désignation du roi d'Espagne comme arbitre pour trancher la ques-
tion des limites entre les deux Parties.

0 * 0
LS *

A l'appui de sa deuxième allégation, à savoir que le traité Gâmez-
Bonilla était arrivé à expiration lorsque le roi d’Espagne a
accepté la fonction d’arbitre, le Nicaragua soutient que ce traité est
entré en vigueur le 7 octobre 1894, date de sa signature, et qu’en

19
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 208

vertu de son article XI il était arrivé à expiration dix ans plus tard,
le 7 octobre 1904. Le roi d'Espagne ayant accepté les fonctions
d’arbitre le 17 octobre 1904, sa désignation comme arbitre aurait
pris effet dix jours après que le traité, d’après le Nicaragua, eût
cessé d’être en vigueur. De ce point de vue, le Nicaragua soutient
que toute la procédure devant le roi d’Espagne en qualité d’arbitre
et sa décision du 23 décembre 1906 ont été nulles et de nul effet.
Le Honduras répond que le traité n’est entré en vigueur qu’a
l'échange des ratifications entre les Parties, qui a eu lieu le 24 dé-
cembre 1896, et que la période de dix années prévue à l’article XI
du traité a donc expiré le 24 décembre 1906. Par conséquent,
d’après le Honduras, la procédure arbitrale a été menée à son terme
et la sentence rendue alors que le traité était encore en vigueur.

I] est soutenu au nom du Nicaragua que l'article IX du traité,
aux termes duquel les dispositions de l’article VIII relatives aux
ratifications et à l’échange des ratifications ne faisaient pas obstacle
à l’organisation immédiate de la Commission mixte, signifie que
la période prévue à l’article XI devait commencer à courir non
pas à partir de la date de l'échange des ratifications mais à dater
de la signature du traité. Le Honduras prétend au contraire que
l’article IX dispose, à titre d'exception à l'entrée en vigueur du
traité qui devait attendre l'échange des ratifications, qu'il n'était
pas nécessaire de retarder l’organisation de la Commission mixte
jusqu’à l’entrée en vigueur du traité à la date de l'échange des
ratifications.

Le traité ne contient aucune disposition expresse concernant la
date de son entrée en vigueur. Eu égard aux dispositions des articles
VIII, LX et X, la Cour est d’avis que l'intention des Parties était de
faire entrer le traité en vigueur à la date de l'échange des ratifica-
tions et de fixer cette date comme point de départ de la période de
dix années prévue à l’article XI, mais qu’entre-temps, conformément
à l’article IX, il pouvait être immédiatement procédé à l’organisa-
tion de la Commission mixte. Les mesures prises d’un commun
accord par les deux Parties pour désigner le roi d'Espagne comme
arbitre démontrent sans le moindre doute que telle était bien leur
intention. C’est le 2 octobre 1904 que l'accord pour désigner le roi
d’Espagne comme arbitre est intervenu. La Cour peut difficilement
croire que les Parties, ou l’une d’entre elles, envisageaient une
interprétation du traité d’après laquelle la période prévue à l’ar-
ticle XI devait expirer cinq jours plus tard et le traité cesser alors
d’être en vigueur. Bien plus, le jour même où, d’après les conclu-
sions actuelles du Nicaragua, le traité était arrivé à expiration, le
président du Nicaragua déclarait dans son télégramme au ministre
d'Espagne en Amérique centrale qu'il serait satisfaisant et un
honneur pour le Nicaragua que le roi d'Espagne acceptât sa dési-
gnation comme arbitre pour régler la question des limites entre le
Honduras et le Nicaragua. C'est là une claire indication que le

20
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET 18 XI 60) 209

Nicaragua ne considérait pas que le traité fût expiré ce jour-là.

On a cherché à trouver quelque argument pour la thèse du Nica-
ragua dans la suggestion de proroger la validité du traité faite par
le ministre: d'Espagne en Amérique centrale le 21 octobre 1904 au
président du Honduras et le 24 octobre 1904 au président du Nica-
ragua. La Cour est d'avis que la date à laquelle cette initiative
a été prise prouve qu'elle n’impliquait aucunement que le traité
fait expiré le 7 octobre 1904. En fait, aucune mesure n’a été prise
pour en proroger la durée. Cela confirme la Cour dans son opinion
que l'expiration du traité n’était prévue que pour dix ans après
la date de l’échange des ratifications, c'est-à-dire le 24 décembre
1906. Si tel n'avait pas été le cas, les deux gouvernements, devant la
suggestion du ministre d'Espagne en Amérique centrale, ou bien
auraient immédiatement pris les mesures appropriées pour renouve-
ler ou proroger le traité, ou bien auraient mis fin à toute la procédure
relative à l'arbitrage pour le motif que le traité prévoyant cet arbi-
trage était déjà expiré. Au contraire, les deux gouvernements ont
poursuivi la procédure arbitrale et présenté à l'arbitre leurs argu-
mentations respectives, ce qui montre bien que leur intention
avait été que le traité entrât en vigueur à la date de l'échange des
ratifications.

La encore, on peut noter que devant le roi d'Espagne il n’a été
soulevé aucune objection à ce qu'il procédât à l'arbitrage pour le
motif que le traité Gamez-Bonilla était déjà expiré. Bien plus, ce
n'est qu'en 1920 que l'expiration du traité au 7 octobre 1904 a été
invoquée pour la première fois, au cours d'une procédure de média-
tion devant le Gouvernement des États-Unis d'Amérique pour ten-
ter de résoudre le différend frontalier entre le Honduras et le Nica-
ragua. |

La Cour conclut donc que le traité Gamez-Bonilla est resté en
vigueur jusqu’au 24 décembre 1906 et que c’est bien dans les limites
de sa durée que le roi a accepté, le 17 octobre 1004, d’être désigné
comme arbitre.

te * Û
+ a

Enfin, attendu que le Nicaragua a librement accepté la désigna-
tion du roi d'Espagne comme arbitre; que le Nicaragua n’a soulevé
aucune objection à la compétence arbitrale du roi d'Espagne, soit
pour le motif d’irrégularités dans sa désignation comme arbitre,
soit pour le motif de l'expiration du traité Gamez-Bonilla avant
même que le roi d’Espagne eût signifié son acceptation des fonctions
d’arbitre; et que le Nicaragua a pleinement pris part à la procédure
arbitrale devant le roi, la Cour considère que ce pays n’est plus en
droit d’invoquer l’un ou l’autre des deux motifs comme causes de
nullité de la sentence.
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT I8 XI 60) 210
*

* *

Le Honduras réclame donc l'exécution de la sentence rendue
le 23 décembre 1906 par le roi d’Espagne qui, de Vavis de la Cour,
avait été valablement désigné comme arbitre par les Parties alors
que le traité Gamez-Bonilla était encore en vigueur. Le Nicaragua
soutient que, méme dans ces conditions, la sentence est nulle
et il s’efforce de fonder cette nullité sur le fait que la sentence
serait entachée des vices suivants:

a) excès de pouvoir;
b) erreurs essentielles ;

¢) défaut ou insuffisance de motifs à l'appui des conclusions
de l'arbitre.

Le Nicaragua prétend aussi que la sentence n'est en tout cas
pas susceptible d'exécution, vu les lacunes, contradictions et
obscurités qui l’affectent.

Le Honduras soutient que le comportement et l'attitude du
Nicaragua prouvent qu'il a reconnu le caractère obligatoire
de la sentence et que, de ce fait, comme du fait qu'il n’a soulevé
d’objection à la validité de la sentence qu'après plusieurs années,
le Nicaragua n’est plus en droit de mettre en question la validité
de la sentence pour les motifs qu’il invoque, ni même pour quelque
motif que ce soit. Le Honduras fait valoir en outre que la sentence
est claire et nette et qu’elle est susceptible d'exécution.

Ainsi qu’il a déjà été indiqué, la sentence est du 23 décembre
1906. Le 24 décembre 1906, le président du Nicaragua reçoit du
ministre du Nicaragua à Madrid un télégramme qui résume le
dispositif de la sentence comme suit:

« Ligne limite commence embouchure bras principal fleuve Sego-
via, restant au Nicaragua île San Pio, avec la baie et la ville de
Gracias ainsi que le bras appelé Gracias; ligne suit le Segovia en
amont, jusqu'à rencontre Guineo; à partir de cette rencontre la
ligne limite prend direction correspondant sitio de Teotecacinte,
d’après bornage effectué 1720, finissant au portillo de Teotecacinte,
en sorte que ledit sitio demeure en entier sous juridiction Nica-
Tagua. »

Le lendemain, le président du Nicaragua adresse au président
du Honduras un télégramme ainsi concu:

« Par cable d’aujourd’hui j'ai pris connaissance de la sentence
arbitrale du roi d'Espagne en matière de délimitation frontière
et conformément à cette décision il paraît que vous avez gagné
la partie, ce dont je vous félicite. Un bout de terre plus ou moins
est sans importance lorsqu'il s’agit de la bonne entente entre
deux nations sœurs. La question ennuyeuse de la délimitation des
frontières s'étant terminée d’une manière si satisfaisante grâce
à l'arbitrage amical, j'espère que dans l'avenir aucun obstacle
ne s’opposera aux bonnes relations entre nos pays respectifs. »

22
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 21II

Le 9 janvier 1907, dans une note au chargé d’affaires d'Espagne
en Amérique centrale, le ministre des Affaires étrangères du Nica-
ragua exprime la reconnaissance de son gouvernement «pour
la bienveillance du monarque espagnol qui, par sa sentence arbitrale,
a mis fin à notre différend de frontières concernant l'État voisin
du Honduras ».

Le 28 janvier 1907, le texte complet de la sentence est publié
au journal officiel du Nicaragua.

Le rer décembre 1907, le président du Nicaragua déclare dans un
message à l’Assemblée nationale législative du Nicaragua:

« Le 23 décembre 1906 S. M. le roi d'Espagne a rendu la sentence
arbitrale dans l'affaire de limites entre cette République et celle
du Honduras. Mon gouvernement a vu avec satisfaction que cet
important différend ait été terminé par le moyen éminemment
civilisé de I’ arbitrage et bien qu'il accepte avec plaisir cette décision,
étant donné qu’il y a quelques points obscurs et même contradic-
toires, il a donné des instructions au ministre Crisanto Medina
pour qu'il demande l’éclaircissement correspondant. »

Le 26 décembre 1907, dans un rapport (Memoria) à l’Assemblée
nationale législative du Nicaragua couvrant la période du re? dé-
cembre 1905 au 30 novembre 1907, le ministre des Affaires étran-
gères du Nicaragua, José Dolores Gämez, déclare au sujet du
Honduras: « Notre ancienne question de limites avec cette Répu-
blique sœur, que, comme vous vous en souviendrez, nous avions
soumise à la décision arbitrale du roi d’Espagne, a été définitive-
ment tranchée par celui-ci le 23 décembre 1906, date à laquelle
il rendit sa sentence. » I] ajoute que, bien que le Gouvernement
du Nicaragua ait fait tout ce qu’il pouvait pour obtenir une décision
plus favorable, la sentence est quelque peu décevante. Le rapport
poursuit: « La sentence en question contient, de plus, des notions
contradictoires qui rendent difficile son application pratique,
raison pour laquelle il a été ordonné à notre ministre en Espagne
de demander un éclaircissement pour surmonter les difficultés
auxquelles pourrait donner lieu l'interprétation de ces notions
par les intéressés à l’affaire eux-mêmes. » Le rapport expose ensuite
que, si le roi n’éclaircit pas d’une manière satisfaisante les points
à lui soumis, une démarche amicale sera faite auprès du Gouver-
nement du Honduras afin que « ces derniers détails » soient réglés
dans la plus grande harmonie et à la satisfaction des deux pays.
« Je crois donc réglée, dit le rapport, l’ennuyeuse question de limites
qui nous a préoccupés pendant tant d’années et qui aurait pu
être motif à ce que les bonnes relations qui nous ont toujours liés
au peuple frère du Honduras arrivassent à un certain moment
à s’affaiblir. Les questions de limites sont généralement très graves
et dangereuses et généralement aussi laissent derrière elles des
ressentiments profonds qu’on arrive difficilement à éteindre.

23
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 212

Voilà pourquoi nous devons nous réjouir de la solution amicale
que nous avons pu donner à une affaire aussi délicate, quelles
que soient les lignes de délimitation qui aujourd’hui nous soient
indiquées pour nos frontières avec le Honduras. » Pour conclure,
le rapport invite à observer dans l'avenir quelque prudence en
matière de règlements arbitraux sans appel.

La section du rapport relative à l'Espagne contient le texte
intégral de la sentence.

L'Assemblée nationale législative du Nicaragua, après avoir
pris note du rapport, approuve par décret du 14 janvier 1908
« les actes du pouvoir exécutif dans le domaine des Affaires étran-
gères entre le ret décembre 1905 et le 26 décembre 1907 ».

Le 25 avril 1911, le ministre des Affaires étrangères du Honduras
adresse au ministre des Affaires étrangéres du Nicaragua une note
dans laquelie il indique:

«il conviendrait de procéder au bornage de la courte section qui,
conformément au dernier alinéa de la sentence arbitrale, s’étend
depuis le confluent de la riviére Poteca ou Bodega avec la riviére
Guineo ou Namasli, jusqu'au portillo de Teotecacinte, étant donné
que Ja sentence arbitrale a fixé le reste de la ligne par des limites
naturelles; à cet effet, aussitôt que le moment sera jugé opportun.
mon gouvernement s’adressera à celui de V.E. pour exécuter
ledit abornement d’un commun accord. »

Au début de septembre 1911, des journaux nicaraguayens font
allusion à une déclaration attribuée au ministre des Affaires étran-
gères du Nicaragua et d’après laquelle l’un de ses représentants,
qui se trouvait alors en Europe, aurait reçu instruction de deman-
der au roi d'Espagne l'éclaircissement de la sentence. Le chargé
d'affaires du Honduras au Nicaragua fait alors une démarche
auprès du ministre des Affaires étrangères du Nicaragua pour
lui demander si cette nouvelle est exacte. D’après la note adressée
par le chargé d’affaires du Honduras à son ministre des Affaires
étrangères en date du 8 septembre 1911, document présenté à la
Cour par le Nicaragua, le ministre des Affaires étrangères du Nica-
ragua répond que la presse a fait erreur et:

«que tout ce qu’il avait indiqué aux journalistes était que, avec
le chargé d’affaires du Honduras, il était en train d'examiner ce
qui se rapportait à fixer, en accord avec la sentence, la démarca-
tion de la ligne qui va du confluent des rivières Poteca ou Bodega
jusqu’au porhllo de Teotecacinte et que tout se ferait de façon
satisfaisante étant donné les relations sincères et cordiales qui
existaient entre les Gouvernements du Honduras et du Nicaragua. »

Il ressort des faits rapportés ci-dessus que le Nicaragua a pris
connaissance de la sentence et qu'entre le prononcé de la sentence
et le 19 mars 1912 il a exprimé à plusieurs reprises au Honduras
sa satisfaction de ce que le différend relatif à la délimitation des

24
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 213

frontières entre les deux pays eût été définitivement réglé par
voie d'arbitrage.

Le Nicaragua fait valoir que, lorsque le président du Nicaragua
a expédié son télégramme du 25 décembre 1906 au président du
Honduras, il ne connaissait pas la teneur exacte de la sentence.
Mais, par le télégramme du ministre du Nicaragua à Madrid du
24 décembre 1906, le président du Nicaragua avait appris où
la frontière devait commencer d’après la sentence et quel tracé
elle devait suivre pour rejoindre le point atteint par la Commission
mixte des limites. Le télégramme qu'il a adressé au président du
Honduras montre que le président du Nicaragua considérait que
la sentence était d’une manière générale favorable au Honduras;
il exprimait l’avis que la perte d’une certaine étendue de territoire
ne constituait pas un sacrifice trop onéreux au regard de l’affer-
missement des relations amicales entre les deux pays. En tout
état de cause, le Gouvernement du Nicaragua a dû disposer assez
rapidement du texte complet de la sentence, puisque celle-ci a
été publiée au journal officiel du Nicaragua le 28 janvier 1907.
Même alors, le Nicaragua a continué à manifester son acceptation
de la sentence, à cette réserve près qu'il désirait obtenir l’éclaircisse-
ment de certains points de manière à faciliter l'exécution de la sen-
tence. Mais il n’a rien fait de plus à cet égard que d'adresser certaines
instructions à son ministre à Madrid et, en fait, le roi d’Espagne
n'a reçu aucune demande d’éclaircissement. Les changements de
gouvernement survenus au Nicaragua et au Honduras n'ont en
rien modifié cette attitude jusqu’en mars 1912, époque à laquelle
le ministre des Affaires étrangères du Nicaragua, répondant le
19 mars 1912 à la note du ministre des Affaires étrangères du Hon-
duras datée du 25 avril 1911, a pour la première fois mis en doute
la validité de la sentence, motif pris de ce que le roi d'Espagne
n'avait pas été valablement désigné comme arbitre et de ce que
la sentence n'était pas conforme aux dispositions du traité Gamez-
Bonilla et ne constituait pas « une sentence claire, vraiment valable,
efficace et obligatoire ».

*
* *

De l’avis de la Cour, le Nicaragua a, par ses déclarations expresses
et par son comportement, reconnu le caractére valable de la sentence
et il n’est plus en droit de revenir sur cette reconnaissance pour
contester la validité de la sentence. Le fait que le Nicaragua n’ait
émis de doute quant a la validité de la sentence que plusieurs années
aprés avoir pris connaissance de son texte complet confirme la
conclusion a laquelle la Cour est parvenue. L’attitude des autorités
du Nicaragua au cours de cette période a été conforme à l'article VII
du traité Gâmez-Bonilla, d’après lequel la décision arbitrale quelle
qu’elle soit — et, de l'avis de la Cour, cela s'applique également à la
décision rendue par le roi d’Espagne en qualité d’arbitre — «sera

25
SENTENCE ARBITRALE DU 23 XII 1906 (ARRETIS KI 60) 214

considérée comme un traité parfait, obligatoire et perpétuel entre
les Hautes Parties contractantes et ne sera susceptible d’aucun
TeECOUTS ».

Le Nicaragua soutient toutefois que, ayant dans l'annexe B à
l'accord de Washington du 21 juillet 1957 fait la réserve suivante:
« Le Nicaragua, lorsqu'il se présentera devant la Cour internationale
de Justice, s’opposera à la requête du Honduras en invoquant les
motifs, les actions et les faits et en opposant les exceptions qu'il
jugera bon pour contester la validité de la décision arbitrale du
23 décembre 1906 et sa force obligatoire. Il fera valoir tous les
droits qu'il jugera appropriés pour la défense de ses intérêts », il
est fondé 4 demander 4 la Cour de se prononcer sur les causes de
nullité qu'il invoque à l’encontre de la sentence. A cette prétention,
le Honduras répond que les annexes A et B à l'accord de Washing-
ton n'ont d’autre effet que de permettre aux Parties de présenter
à la Cour leurs thèses respectives dans les conditions autorisées
par le droit international et le Statut et le Règlement de la Cour;
que le Nicaragua est libre de présenter à la Cour tous les motifs
sur lesquels il se fonde pour établir la nullité de la sentence; mais
que le Honduras est également fondé à prétendre qu'eu égard au
comportement et à l'attitude du Nicaragua il n’y a pas lieu pour
la Cour de se prononcer sur tout ou partie de ces motifs. La Cour
incline à penser que la thèse du Honduras est bien fondée.

Cependant, même s'il n’y avait pas eu de la part du Nicaragua
des actes répétés de reconnaissance qui, de l'avis de la Cour, l’em-
pêchent d’invoquer par la suite des griefs de nullité et même si ces
griefs avaient été présentés en temps voulu, la sentence, selon la
Cour, devrait encore être reconnue comme valable. La Cour indi-
quera très brièvement les motifs de cette conclusion. Mais la Cour
fait remarquer auparavant que, la sentence n’étant pas susceptible
d’appel, elle ne peut entreprendre l'examen des objections soulevées
par le Nicaragua à la validité de la sentence comme le ferait une
cour d’ appel. La Cour n’est pas appelée à dire si l'arbitre a bien ou
mal jugé. Ces considérations et celles qui s’v rattachent sont sans
pertinence pour les fonctions que la Cour est chargée de remplir
dans la présente procédure et qui sont de dire s’il est prouvé que
la sentence est nulle et de nul effet.

Le premier grief du Nicaragua est que le roi d'Espagne a excédé
ses pouvoirs par l’inobservation des règles posées à l'article I] du
traité Gamez-Bonilla. I] est soutenu en premier lieu que l'arbitre
n'a pas observé les règles formulées dans les paragraphes 3 et 4 de
cet article. La première de ces deux règles énonce que «chaque
République est maîtresse des territoires qui, à la date de l'Indé-
pendance, constituaient respectivement les provinces du Honduras
et du Nicaragua ». La règle reprise au paragraphe 4 invite l'arbitre
à tenir compte du «domaine du territoire pleinement prouvé »
sans reconnaître de « valeur juridique à la possession de fait allé-

26
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 215

guée par l’une ou l’autre des Parties ». Le Nicaragua soutient que
l'arbitre a fixé une frontière qu'il considérait comme naturelle sans
tenir compte des lois et brevets royaux de l'État espagnol qui
établissaient les divisions administratives espagnoles avant la date
de l'Indépendance. De l’avis de la Cour, ce grief n’est pas fondé,
la décision de l'arbitre reposant sur des considérations historiques et
juridiques (derecho histérico) en conformité avec les paragraphes 3
et 4 de l'article IT.

À l'égard de ce même grief, le Nicaragua souligne en second lieu
que l'arbitre a entendu exercer le pouvoir discrétionnaire d’accor-
der des compensations pour établir, dans la mesure du possible, des
limites naturelles bien déterminées, comme prévu au paragraphe 6
de l'article II du traité. Le Nicaragua soutient que ce pouvoir
discrétionnaire était, aux termes dudit paragraphe, conféré à la
Commission mixte des limites et qu’il ne pouvait être exercé par
l’arbitre. En l’exerçant, l'arbitre aurait exercé un pouvoir qu’il
ne possédait pas ou, en admettant que ce pouvoir lui eût été con-
féré, il serait allé bien au-delà de ses limites légitimes. La Cour ne
saurait partager ce point de vue. L'examen du traité montre que
les règles énoncées à l’article IT visaient non seulement à guider
la Commission mixte, à laquelle elles se réfèrent expressément,
mais qu'elles étaient encore destinées à servir de guide pour l’arbi-
trage. Le Nicaragua n’a produit aucune raison valable pour étayer
l'opinion d’après laquelle le paragraphe 6 aurait dû être écarté,
alors que les autres paragraphes de l’article II s’appliquaient à
l'arbitre, ou bien, s’il ne devait pas être écarté, que l'arbitre l'aurait
appliqué en excédant ses pouvoirs. De l'avis de la Cour, pour
parvenir à ses conclusions sur la délimitation de la frontière entre les
deux Etats, l'arbitre devait tenir compte de l’article II tout entier,
y compris le paragraphe 6, et, en appliquant la règle énoncée dans
ce paragraphe, il n’est pas allé au-delà de sa portée légitime.

Ayant soigneusement examiné les allégations du Nicaragua,
la Cour ne peut en conclure que le roi d’Espagne ait excédé les
pouvoirs qui lui avaient été conférés.

Le Nicaragua soutient aussi que la sentence est nulle en raison
d’« erreurs essentielles ». La Cour n’a pu trouver dans l’argumen-
tation du Nicaragua aucune indication précise quant aux «erreurs
essentielles » qui auraient pour effet, comme le prétend le Nicaragua,
d'entraîner la nullité de la sentence. Aux termes du paragraphe 7
de l'article II du traité Gamez-Bonilla, «en étudiant les plans,
cartes et autres documents analogues qui lui fseraient] présentés
par les deux gouvernements », l'arbitre devait donner la préfé-
rence à ceux qu'il estimerait «les plus rationnels et les plus justes ».
Les cas d’« erreur essentielle » que le Nicaragua a portés à l’atten-
tion de la Cour se réduiraient tout au plus à l'appréciation des
documents et autres preuves présentés à l’arbitre. L’appréciation

27
SENTENCE ARBITRALE DU 23 XII 1906 (ARRET 38 XI 60) 216

de la force probante des documents et des preuves entrait dans
le pouvoir discrétionnaire de l'arbitre et ne saurait être discutée.

Le dernier motif de nullité soulevé par le Nicaragua est la pré-
tendue absence ou insuffisance de motifs à l’appui des conclusions
de l'arbitre. Mais ’examen de la sentence montre qu'elle traite
en ordre logique et avec quelque détail de toutes les considérations
pertinentes et que les conclusions de l'arbitre sont fondées sur
un raisonnement et des explications suffisants. De l’avis de la
Cour, ce grief est sans fondement.

*
# *

Le Nicaragua soutient en outre que la sentence n’est pas sus-
ceptible d’exécution, vu les lacunes, contradictions et obscurités
qui Vaffectent, et que, pour ce motif, la Cour doit rejeter la con-
clusion par laquelle le Honduras prie la Cour de dire et juger que
le. Nicaragua est tenu d’exécuter Ja sentence.

Le dispositif de la sentence définit comme point extréme limi-
trophe commun sur la côte de l'Atlantique l’embouchure du fleuve
Segovia ou Coco dans la mer, en considérant comme embouchure
de ce fleuve celle de son bras principal entre Hara et l'île de San
Pio où se trouve le cap Gracias a Dios; il énonce qu’à partir de ce
point la ligne frontière suivra le thalweg du fleuve Segovia ou
Coco vers l’amont, sans interruption, jusqu’à son confluent avec
le Poteca ou Bodega et que, de ce dernier point, la ligne frontière
quittera le fleuve Segovia ou Coco en continuant par le thalweg du
Poteca ou Bodega, vers l’amont, jusqu’à sa jonction avec la rivière
Guineo ou Namasli. A partir de cette jonction, la ligne doit suivre
la direction qui correspond à la démarcation du sitio de Teoteca-
cinte, d’après le bornage effectué en 1720, pour finir au portillo
de Teotecacinte, de sorte que ledit sifio demeure en entier sous la
juridiction du Nicaragua.

Le Nicaragua allégue que l'embouchure d’un fleuve, ne cons-
tituant pas un point déterminé, ne saurait servir de limite commune
entre deux Etats et que, si l’on adoptait l'embouchure d’un fleuve
comme frontière entre le Honduras et le Nicaragua, cela soulèverait
de graves questions en matière de droits de navigation. Ainsi
qu'il a été indiqué ci-dessus, le dispositif de la sentence énonce
qu’« a partir de l'embouchure du Segovia ou Coco, la ligne frontière
suivra la vaguada où thalweg de ce fleuve vers l’amont ». Il est évi-
dent que, dans ce contexte de la sentence, on a entendu indiquer que
le thalweg constitue la frontière entre les deux États même à
l'embouchure du fleuve ». De l’avis de la Cour, la détermination
de la frontière à cet endroit ne saurait entraîner aucune difficulté.

Le Nicaragua fait en outre valoir que la délimitation prescrite
dans le dispositif laisse une lacune de quelques kilomètres entre

28
SENTENCE ARBITRALE DU 23 KI 1906 (ARRÊT 18 XI 60) 217

le point de départ de la ligne frontière, qui est le confluent du
Poteca ou Bodega avec le Guineo ou Namasli, et le portillo de
Teotecacinte, point jusqu'où la Commission mixte avait tracé la
frontière en partant de son extrémité occidentale. L'examen de la
sentence montre qu'il n’existe en réalité aucune lacune dans le
tracé de la frontière entre le confluent du Poteca ou Bodega et
du Guineo ou Namasli, d’une part, et le portillo de Teotecacinte,
d’autre part.

Eu égard au clair énoncé du dispositif de la sentence et aux
considérants qui le justifient, la Cour n’estime pas que la sentence
ne soit pas susceptible d’exécution en raison de lacunes, contra-
dictions ou obscurités.

Par ces motifs,

La Cour,

par quatorze voix contre une,

dit que la sentence arbitrale rendue par le roi d’Espagne le
23 décembre 1906 est valable et obligatoire et que le Nicaragua
est tenu de l’exécuter.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-huit novembre mil neuf cent
soixante, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République du Honduras et au Gouverne-
ment de la République du Nicaragua.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. MORENO QUINTANA, juge, fait la déclaration suivante:

Bien que je sois d'accord avec la presque-unanimité de mes col-
légues sur la décision prise dans cette affaire, je considère qu'elle
aurait dû y arriver par une autre méthode procédurale. Représen-
tant comme je le suis à cette Cour d’un système juridique hispano-
américain et face à un différend qui sépare deux Etats hispano-
américains, je crois que les questions de droit qui les intéressent
d’une manière particulière auraient dû être abordées en premier lieu.
Je fais surtout référence à celle qui, prévue dans l’article Il, para-
graphe 3, du traité Gamez-Bonilla, a trait à l'application par l’ar-

29
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 218

bitre du principe de l’uéi possidetis juris qui régit depuis plus d’un
siècle la situation territoriale des États hispano-américains. Ce
principe exigeait par son importance une attention préférante de la
Cour puisque le Nicaragua fondait un grief capital de nullité de la
sentence du roi d'Espagne sur son inobservance par l'arbitre.

D'autre part, l'affaire dérive essentiellement de la validité ou
de l’invalidité d’un acte juridique international. L'arrêt aurait eu
par conséquent avantage à établir la régularité intrinsèque de la
sentence, après avoir analysé sa régularité extrinsèque, au lieu —
comme le fait l'arrêt — de faire reposer d’avance la solution de
l'affaire sur l’acquiescement donné à la sentence par les Parties.
Cette dernière situation n’a, dans le cas d’espèce, dans lequel une
des Parties soutient la nullité de ladite sentence, qu’une valeur sub-
sidiaire. Elle fournit un argument procédural tiré d’une situation
de fait, mais ne donne pas une raison juridique suffisante pour fon-
der l'arrêt.

En plus, les caractéristiques du cas ne mettent pas en cause la
bonne foi de la Partie perdante. Le Nicaragua put avoir, à travers
un demi-siècle d’inexécution de la sentence sans que cette situation
fût portée par le Honduras devant une juridiction internationale,
des motifs, bien que non fondés, pour croire à la nullité dudit acte
juridique. Plusieurs tentatives du Nicaragua pour obtenir une déci-
sion arbitrale dans ce sens restèrent sans succès. Rien n’empéchait
la Cour de le constater ainsi. Honneur était dû à l’État qui, avec
la même Partie gagnante, et avec le Costa Rica, le Guatemala et
le Salvador, donnèrent un si bel exemple de dévouement à la cause
du droit en constituant en 1907 la Cour centro-américaine de
Justice, premier cas au monde d’un tribunal judiciaire interna-
tional. La fonction technique de la Cour n’est pas incompatible
avec celle de rendre dans ses arrêts la paix aux esprits, surtout
quand il s’agit d'Etats souverains. Pax est justitia.

Sir Percy SPENDER, juge, joint à l'arrêt l'exposé de son opinion
individuelle.

M. Urrutia HoLGuix, juge ad hoc, joint à l’arrêt l’exposé de
son opinion dissidente.
(Paraphé) H.k.
(Paraphé) G.-C.
